Citation Nr: 1511317	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  07-13 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizoaffective disorder.

2. Entitlement to service connection for bilateral pes planus.

3. Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service from March 1978 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This matter was previously remanded by the Board for further development in July 2010.  Such has been completed and this matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for myositis of the right hand was also remanded in July 2010.  Subsequently, a Decision Review Officer (DRO) decision granted service connection, evaluated as noncompensable, effective November 22, 2005.  Since this grant constituted a full grant of the benefit sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Furthermore, the Veteran's claim for entitlement to service connection for kyphoscoliosis, claimed as disability of the lumbar, thoracic, and cervical segments of the spine, was also remanded in July 2010.  In December 2013, the DRO decision recharacterized this issue as entitlement to service connection for kyphoscoliosis of the lumbar and thoracic spine, and granted service connection, assigning a 10 percent disability rating, effective November 22, 2005.  The cervical spine disability was identified as a separate disability claim and denied in the DRO decision.  The Board notes that as the claim for a cervical spine disability was previously part of this claim for kyphoscoliosis and remanded by the Board, it remains on appeal and will be discussed in this decision.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD and schizoaffective disorder has been modified as reflected on the first page of this decision, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.).

The Board additionally notes that the Veteran's electronic Virtual VA and Veterans Benefits Management System files have been reviewed in conjunction with the adjudication of the claims currently on appeal.


FINDINGS OF FACT

1. The Veteran has an acquired psychiatric disorder, to include PTSD and schizoaffective disorder, that was incurred in, or caused by, his military service.

2. The Veteran's May 1977 entrance examination demonstrates that asymptomatic pes planus was noted at the time of entry into active military service and the evidence of record does not indicate that his pes planus underwent an increase in severity during service.

3. The Veteran does not have a diagnosis of a current cervical spine disorder.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective disorder, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2. Pes planus was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

3. A cervical spine disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2014); 38 C.F.R.  §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

As the Board's decision to grant service connection for the Veteran's acquired psychiatric disorder, to include PTSD and schizoaffective disorder, constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations as to this claim.

However, regarding the issues of service connection for pes planus and a cervical spine disorder, prior to initial adjudication of the Veteran's claims, in January 2006, the Veteran was provided with a letter from VA which notified him of the evidence or information needed to substantiate his claims.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was sent an additional letter in December 2011.  These letters indicated the types of information and evidence necessary to substantiate the claims, and the division of responsibility between the Veteran and VA for obtaining the evidence.  The December 2011 notice letter also informed the Veteran of how VA determines the appropriate disability rating or effective date to be assigned when a claim is granted, consistent with the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2014) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the claims file.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran was afforded VA examinations in August 2010, February 2013, and June 2013, results of which have been included in the claims file for review.  The most recent VA examinations involved review of the claims file and thorough examinations of the Veteran and the opinions obtained were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Additionally, as stated above, the Board finds there has been substantial compliance with its July 2010 remand directives.  The Board notes that the Court has recently noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  As stated above, the Veteran was afforded additional VA examinations.  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claims

The Veteran alleges that his acquired psychiatric disability, to include PTSD and schizoaffective disorder; bilateral pes planus; and cervical spine disorder are the result of his military service.

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may also be granted for chronic disabilities, such as organic disease of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b) (2014).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A veteran will be considered to have been in sound condition when examined and accepted for service, except as to disorders noted on entrance into service, or when clear and unmistakable evidence demonstrates that the disability existed prior to service and was not aggravated by service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R.  § 3.304(b). 

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish an increase in severity during service.  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing clearly and unmistakably "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2014); see also 38 C.F.R.         § 3.306 (2014).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Whether a preexisting disorder underwent an increase in severity during service is determined based on evidence of the manifestations of the disorder before, during, and after service.  38 C.F.R.         § 3.306.  For a disorder to be considered aggravated in service, there must be worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  Hunt v. Derwinski, 1 Vet. App. 292, 297   (1991).  Evidence of a veteran being asymptomatic on entry into service, with an exacerbation of symptoms during service, does not constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.   Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2014).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired psychiatric disorder, to include PTSD and schizoaffective disorder

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the 4th edition of the American Psychiatric Association 's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  Id.  See also 70 Fed. Reg. 45,093 (Aug. 4, 2014).

There also are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the veteran's service records which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  VA's Adjudication Procedures Manual (M21-1MR) also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5). 

It is important to note that, for personal assault PTSD claims, an after-the-fact medical opinion may serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Additionally, a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

The report of the Veteran's May 1977 examination at entrance into service and subsequent service treatment records make no reference to PTSD, other acquired psychiatric disorders, or sexual assault, which is consistent with the Veteran's reports that he never told anyone about his alleged stressors, namely military sexual trauma.  

As the Veteran's claimed acquired psychiatric disorder, to include PTSD and schizoaffective disorder, was not noted at service entrance, the presumption of soundness with regard to this issue attaches.  38 U.S.C.A. § 1111; 38 C.F.R.             § 3.304(b).  Moreover, although possible childhood depression has been discussed within the evidence of record, it does not provide clear and unmistakable evidence of a pre-existing psychiatric disorder, nor do any of the medical opinions of record.  In fact, the VA examiner stated that while the Veteran had experienced traumas as a child, the military sexual trauma, in and of itself, may have contributed to the Veteran's PTSD and schizoaffective disorder.  Therefore, the issue is whether the Veteran's present acquired psychiatric disorder were incurred during his military service.  See 38 C.F.R. § 3.304(b).

Service personnel records show the Veteran had some disciplinary problems.  In November 1979, while stationed in Germany, the Veteran stole a purse containing approximately $25.00.  In April 1980 and May 1980, the Veteran failed to go to his appointed place of duty by the time prescribed.  In February 1981, the Veteran was disrespectful to a superior commissioned officer.  A Bar to Reenlistment certificate, dated May 1980, indicates the Veteran was barred from reenlistment. 

According to statements from the Veteran regarding his stressors during service, he was harassed, verbally, and physically attacked, and was sexually assaulted while stationed in Germany.  

According to an August 2010 VA examination report the Veteran was diagnosed with PTSD.  He stated that during his military service he was sexually abused by fellow service members.  He stated he never shared the details of this abuse due to the painful nature of the history.  He stated it "was this abusive environment that kept him from returning to the base - only to be further 'victimized' by more article 15 which fed into his aversion."  The VA examiner reported the Veteran was tearful and exhibited shame as he narrated this history.  The VA examiner stated that "[w]hile seemingly his traumatic psychopathology has roots in [the Veteran's] childhood, it was aggravated by his own repeated sexual trauma at the hands of fellow [service members] in the service."

In February 2012, the Veteran was afforded another VA examination where he was diagnosed with PTSD and schizoaffective disorder.  The VA examiner stated that according to the Veteran's lay statements, his in-service traumas contributed "meaningfully" to his psychological problems, specifically as his military sexual traumas contribute to his intrusive symptoms and continue to trigger emotional turmoil and fear. 

According to an addendum to the February 2012 examination, also dated February 2012, the VA examiner who conducted the VA examination earlier that month, stated that based on a review of the evidence of record, the onset of the Veteran's schizoaffective symptoms occurred between 1989 and 1999, which "weakens the link between his reported in-service traumas and schizoaffective symptoms and indicates other factors could have caused or contributed to the onset of his schizoaffective disorder."  However, the VA examiner further stated that assuming the Veteran's lay statements are accurate there is a causal link between his schizoaffective disorder and his military sexual trauma.  Furthermore, when asked whether it was at least as likely as not that any disorder began in or is related to his military service, the VA examiner stated "[b]ased on the [V]eteran's assertion that his psychotic symptoms reference his [military sexual trauma] it is determined that his military service is one of several factors related to his schizoaffective disorder." 

In this matter, the Board finds no reason to doubt the credibility of the Veteran in reporting that he experienced sexual assault during service.  While there is no record of the sexual assaults in service, this is consistent with the Veteran's reports the experience was too painful to disclose.  Moreover, the record does show evidence of performance problems during service, including his failure to appear at his duty station in a timely manner and disrespect towards superiors.  Thus, this provides alternative forms of evidence (i.e., evidence other than service records) that can corroborate the Veteran's account of an in-service assault, including evidence of deterioration in work performance.  See 38 C.F.R. § 3.304(f)(3); see also Gallegos v. Peake, 22 Vet. App. 329 (2008).  Therefore, the Veteran's assertions are consistent with the circumstances of his service.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996). 

Finally, given the conceded in-service stressors, the Board finds it significant that VA examiners have determined it is possible the Veteran has an acquired psychiatric disorder related to his military sexual trauma.  The Board notes that the Veteran's childhood traumas also had been mentioned previously as contributing factors but the degree of psychiatric impairment related to his childhood trauma versus military service has not been differentiated.  See generally, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (The Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so.). 

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (holding that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.").  Because there is a medical diagnosis of an acquired psychiatric disability disorder, to include PTSD and schizoaffective disorder, related to the claimed in-service stressor, and credible supporting evidence of the occurrence of that stressor, the Board concludes that the preponderance of the evidence supports the grant of service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective disorder.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, reasonable doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and schizoaffective disorder, is granted.

Pes Planus

Regarding the Veteran's claim for pes planus, the evidence reflects that the Veteran is currently diagnosed as having bilateral pes planus. 

On enlistment examination in May 1977, it was noted that the Veteran's bilateral feet exhibited asymptomatic pes planus.  Accordingly, the Board finds that pes planus was noted on entrance and, thus, the presumption of soundness does not attach and this portion of the claim is one for service aggravation.  38 C.F.R. § 3.304(b). 

The evidence shows that the preexisting pes planus did not permanently increase in severity during service.  Asymptomatic pes planus was noted at service entry and there were no complaints or findings related to pes planus noted in service.  The separation examination noted normal feet on examination. 

In August 2010, a VA examiner's opinion stated that the Veteran's pes planus was not aggravated during service as there were no complaints noted in service.  The VA examiner further stated that the Veteran has never sought treatment for his bilateral pes planus and that it "did not progress at a rate any faster than normal progression.  Therefore, it is less likely than not that his pes planus condition was aggravated by his service." 

Here, the preponderance of the objective evidence establishes that pes planus did not permanently increase in severity during service.  The pes planus was described as asymptomatic at entrance, was not noted during service, and was not found at separation from service with no mention of aggravation.  The August 2010 VA examination did not identify specific symptoms of pes planus other than complaints of pain and tenderness.  This evidence does not establish a worsening of the underlying condition in service beyond any flare-up.  See Hunt, 1 Vet. App. at 297.  Thus, the presumption of aggravation does not attach as the Veteran has not met his burden to show an increase in severity of the preexisting pes planus.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Thus, it may only be concluded that the preexisting pes planus did not increase in severity during service and was therefore not aggravated during service.

The preponderance of the evidence is against the claim of service connection for bilateral pes planus based on service aggravation; there is no doubt to be resolved; and service connection for bilateral pes planus is not warranted.  See 38 U.S.C.A.   § 5107(b); 38 C.F.R. § 3.102.

Cervical spine disability

Upon review of the service treatment records, there is no indication of complaints, treatment, or diagnosis of any cervical spine disorder.  Similarly, the Veteran's August 1980 separation examination is also silent of any cervical spine disorder.

Post-service VA treatment records indicate the Veteran has complained of overall back pain, specifically related to his kyphoscoliosis.  As noted earlier, service connection is in effect for kyphoscoliosis of the lumbar and thoracic spine.  However, there is no objective evidence of record that the Veteran has complained of, was treated for, or diagnosed with a cervical spine disorder. 

In the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as requiring the existence of a present disability for VA compensation purposes).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, there is no competent evidence showing that the Veteran has a cervical spine disability at any point during the claim.  Accordingly, the Veteran has not shown a current disorder for which service connection can be granted. 

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has considered the lay evidence submitted by the Veteran.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons may or may not be competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  In most circumstances, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Degmetich, 104 F.3d 1328. 

The Board acknowledges the Veteran's his belief that he has a cervical spine disability.  However, while the Veteran is competent to report his symptomatology, given the nature of the claim at issue, he does not have the expertise needed to render a diagnosis or offer an opinion as to whether his claimed symptoms are attributable to a particular diagnosed disorder.  Accordingly, his opinions are not probative and are outweighed by the medical evidence of record that does not show the presence of a cervical spine disorder. 

With respect to the foregoing, the Board recognizes that the Veteran may experience pain in the cervical spine; however, the Board notes that pain does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  As noted, the service treatment records and all post-service treatment records were negative for underlying pathology.

In sum, the evidence does not support a finding that the Veteran has current cervical spine disability that is related to his service, or to any aspect thereof.  As the preponderance of the evidence is against the Veteran's claim, the "benefit of the doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD and schizoaffective disorder, is granted.

Entitlement to service connection for bilateral pes planus is denied.

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


